Citation Nr: 0102680	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from December 1973 to March 
1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) which found that the 
veteran had not submitted new and material evidence to reopen 
a claim of entitlement to service connection for a low back 
disorder.



FINDINGS OF FACT

1.  In an unappealed July 1993 rating decision, the RO denied 
service connection for a low back condition.  

2.  The evidence associated with the claims file subsequent 
to the RO's July 1993 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim. 



CONCLUSION OF LAW

1.  The RO's July 1993 decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2. The evidence received subsequent to the RO's July 1993 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran 
submitted evidence subsequent to the certification of his 
appeal that was accepted by the Board.  Under 38 C.F.R. 
§ 20.1304(a) (2000), a veteran may submit evidence directly 
to the Board within 90 days of notification of the 
certification of his appeal.  This evidence was submitted 
within this 90 period.  Nonetheless, the Board must refer any 
evidence not considered by the RO for initial consideration 
and preparation of a Supplemental Statement of the Case, 
unless the veteran or his representative waived this 
procedural right.  See 38 C.F.R. § 20.1304(c).  Without such 
a waiver the Board is required to remand the case to the RO 
unless the benefit on appeal can be allowed.  Id.  As will be 
explained below, the evidence is favorable to the veteran and 
the benefit sought on appeal is granted.

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a low back 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The Board observes 
that the veteran's claim of entitlement to service connection 
for a low back disorder was first considered and denied in 
March 1977, and then again in July 1993.  The veteran's claim 
was originally denied in March 1977 because it existed prior 
to service and was not aggravated by service.  The veteran's 
claim was denied again in July 1993 because the low back 
disorder, scoliosis, pre-existed service and was not 
aggravated during service, and because there was no evidence 
of an L-2 fracture during service.  The rating decision 
concluded that new and material evidence had not been 
submitted.  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Once an RO's decision becomes 
final, absent submission of new and material evidence, the 
claim may not be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108.  In this case, the veteran did not file a 
NOD after the RO's July 1993 rating decision.  Therefore, the 
RO's July 1993 rating decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with regard 
to a claim that was disallowed, the Secretary must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105. 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-19 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented, the claim was reopened 
and considered based upon all of the evidence of record, to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 5126), which 
removed the requirement that a veteran submit a well-grounded 
claim.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a) using 
a different analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the matter under consideration," i.e. 
whether it is probative of the issue at hand.  See Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually proves an issue."  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (citing Black's Law 
Dictionary 1203 (6th ed. 1990)).  Second, the evidence must 
actually be shown to be "new," and not of record when the 
last final decision denying the claim was made.  See Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).  In other words, the 
evidence cannot be cumulative or redundant.  See 38 C.F.R. 
§ 3.156(a) (2000).  The third and final step of the analysis 
is whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

The veteran's July 1993 rating decision denying service 
connection for a low back disorder relied on the veteran's 
service medical records, a private physician's report dated 
October 1992, and a Social Security Administration disability 
determination receives in March 1993.  The veteran's service 
medical records did not report any complaint or treatment for 
a low back condition, but there was a diagnosis of scoliosis 
leading to the veteran's discharge.  The rating decision also 
indicated that the veteran's scoliosis existed prior to 
service and that it was not aggravated by service.  

Additional pertinent evidence has been associated with the 
claims file since the RO's July 1993 denial of the veteran's 
claim for service connection.  This evidence includes private 
medical records from March 1992 to May 1999.  These medical 
records show that the veteran has reported having problems 
with his back as a result of the scoliosis, which causes him 
constant pain.  This evidence also includes a private 
physician report dated October 1999, which indicates that the 
veteran's scoliosis existed prior to service, but that the 
scoliosis was aggravated due to the physical conditioning of 
training.  

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement for a low back disorder.  The 
evidence supports the veteran's contention that his low back 
disorder was aggravated by service, and the evidence is 
neither cumulative nor redundant.  Prior to July 1993, the 
evidence was unclear as to whether the veteran's scoliosis 
was aggravated by service.  While the Medical Board Report, 
dated February 1974, included a small notation that the 
origin of the veteran's disorder was unknown and that the 
disorder was aggravated by service, all other service medical 
records prior to that date are negative for complaints of a 
low back disorder or low back pain.  However, newly submitted 
evidence indicates that the veteran's scoliosis existed prior 
to service, was aggravated as a result of training and that 
he should not have been enlisted at all.  Accordingly, the 
Board finds that the veteran submitted new and material 
evidence, and that his claim must be reopened.


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of service connection for a 
low back disorder, and to this extent, the appeal is granted.


REMAND

As previously indicated, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 5126).  Among 
other things, this law eliminated the concept of a well-
grounded claim, and substantially modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his representative 
of information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
when necessary to make a decision on a claim. 

The veteran claims that he is entitled to service connection 
for a low back disorder.  A review of the evidence shows that 
the veteran has reported a history of low back pain.  The 
veteran was diagnosed with scoliosis while in service, was 
found unfit for duty as a result, and was subsequently 
discharged.  The Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim, and the Board is of the opinion that a VA examination 
would be helpful.  Furthermore, the RO has not yet considered 
whether any additional notification or development is 
required under the Veterans Claims Assistance Act of 2000.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5126).

2.  The RO should contact the veteran for 
the names and addresses of all health 
care providers he has seen for treatment 
of his back prior to and after service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the file 
any medical records identified by the 
veteran.

3.  The veteran should be afforded an 
examination to determine the nature and 
etiology of any low back disorder(s) that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all relevant records associated 
with the claims file, and offer an 
opinion as to whether scoliosis is 
currently present, and if so, whether it 
preexisted the veteran's entry into 
service.  If the opinion is that 
scoliosis did preexist service, thee 
examiner should then offer an opinion as 
to whether scoliosis chronically worsened 
or increased in severity during service.  
Since it is important "that each 
disability be review in its history[,] 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file, or, in the alternative, the claims 
file, must be available to the examiner.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 



